Citation Nr: 1513139	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  10-26 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.  

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to August 1966.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision as to diabetes mellitus and a February 2012 rating decision as to hypertension.  Both rating decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Although the Veteran requested a hearing in his Form 9, he later withdrew that request in July 2013.    

Although the Veteran indicated he wished to reopen his claim of service connection for prostatitis in December 2012 and in his October 2012 Form 9, he later withdrew that request in July 2013.  Therefore, that claim is not referred to the agency of original jurisdiction.  

The issue of reopening the Veteran's claim of entitlement to service connection for high cholesterol has been raised by the record in the October 2012 Form 9 appeal, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to service connection for hypertension and diabetes mellitus, type II, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The claim of service connection for hypertension was previously denied by the RO in a February 2005 rating decision; the Veteran did not appeal this decision, nor was any new and material evidence received within the appeal period.  

2.  Evidence received since February 2005 relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for hypertension.  


CONCLUSIONS OF LAW

1.  The February 2005 RO decision that denied entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2.  The evidence received since the February 2005 rating decision is new and material; the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the claim to reopen entitlement to service connection for hypertension is granting herein, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be discussed.  

Claim to Reopen

Rating decisions are final and binding based on evidence on file at the time of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.  

Service connection for hypertension was denied by a February 2005 rating decision.  The Veteran did not appeal that decision, and although new evidence was received by VA within a year of the rating decision, that evidence was not new and material.  The evidence consisted of a July 2005 statement that the Veteran had travelled into Vietnam during service, and was accompanied by letters from fellow service members stating that they saw the Veteran in Thailand and Okinawa during service, as well as additional copies of service treatment records (STRs) that were already associated with the claims file and personnel documents that are not relevant to the Veteran's hypertension claim.  As the evidence received within one year of the February 2005 denial is not new and material to the Veteran's hypertension claim, the decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  Thus, the Veteran's claim of service connection for hypertension may be considered on the merits only if new and material evidence has been received since the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).  

Since the February 2005 denial, VA has received additional VA treatment records and a written statement from the Veteran asserting a new theory relating to the connection of his hypertension to service.  Specifically, a March 2012 notice of disagreement (NOD) asserted that Agent Orange exposure is a part of his claim, which is reasonably construed to indicate that the Veteran believes his hypertension was caused by exposure to herbicides.  Although the Veteran asserted presence in Vietnam in his July 2005 statement, he did not assert a belief that herbicides caused his hypertension until the March 2012 NOD.  

New and material evidence means evidence not previously received by agency decision makers that bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The law is to be read so as to enable reopening rather than precluding it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

In determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a veteran's lay assertions regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  See Shade, supra.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Disability which is proximately due to, or aggravated by, a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2014).

On review, the Board finds that VA has received new and material evidence.  The record now contains evidence going towards the possibility of nexus between service and the Veteran's hypertension, namely the NOD indicating that the Veteran believes his hypertension is the result of exposure to herbicides.  The Veteran's credibility is presumed for the purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As such, this new evidence relates to unestablished facts necessary to substantiate the claim at issue, and raises a reasonable possibility of establishing the claim.  38 C.F.R. §§ 3.156, 4.125(a).  Therefore, the evidence is new and material.  Such new and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened, and to this extent only, the appeal is granted.  


REMAND

The AOJ has not reopened the Veteran's claim of service connection for hypertension, and thus has not considered the claim on its merits.  Although the October 2012 statement of the case (SOC) made reference to the merits of the Veteran's claim in that it noted that hypertension is not one of the conditions for which presumptive service connection is permissible as due to herbicides, it concluded that it did not have new and material evidence to reopen the claim.  Additionally, the Veteran's assertion of exposure to herbicides triggers further development, which will be discussed below.  As such, the Veteran's hypertension claim must be remanded for de novo review.  

The Veteran has asserted that he served in the Republic of Vietnam on temporary duty (TDY) when he was assigned to Clark Air Base in the Philippines with the 1506 squadron from March 3, 1965 through January 8, 1966, and was thus exposed to herbicides that caused his hypertension and diabetes mellitus, type II.  Additional development must be undertaken in an attempt to confirm the Veteran's presence in the Republic of Vietnam during this period.  

Additionally, a letter from the Veteran's fellow service member has asserted that the Veteran was present in Thailand.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes, as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  Therefore, the additional development should also determine whether the Veteran's service brought him to the perimeter of the Royal Thai Air Force Bases (RTAFBs) of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).  

A search for morning reports and/or muster rolls for the months from March 1965 through January 1966 should be completed with National Personnel Records Center (NPRC) as these would tend to show any changes in the status of the Veteran's duty assignments for that time period.  Equally important is a search for any TDY orders that would confirm a temporary transfer to the territorial borders of Vietnam or one of the RTAFBs discussed above at any point from March 1965 through January 1966.  Finally, the AOJ should also contact the Defense Finance and Accounting Service (DFAS) for the Veteran's military pay records.  These records might help to verify the Veteran's exact whereabouts during the time period in question.  

Finally, the AOJ should also contact the Air Force Historical Research Agency, or another appropriate agency, to attempt to determine whether there was an established practice of sending Air Force personnel into the Republic of Vietnam or the RTAFBs discussed above on temporary duty during or around the calendar year of 1965.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC and request a search of available morning reports and/or muster rolls from March 3, 1965 through January 8, 1966 for the 1506 squadron at Clark Air Base in the Philippines, which would show any change in the Veteran's duty assignment.  Also request a search for TDY orders that would verify the Veteran having been temporarily transferred to any location within the territorial borders of the Republic of Vietnam or at the RTAFBs at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang during this timeframe.  

2.  In the event that the above development does not corroborate the Veteran's deployment on the landmass of the Republic of Vietnam or one of the RTAFBs enumerated above, then contact the following agencies for development indicated:

 (a) Contact the Air Force Historical Research Agency, and any other appropriate agency, to request confirmation of whether there was an established practice of sending personnel from Clark Air Base in the Philippines to the Republic of Vietnam or the RTAFBs enumerated above on temporary duty during the period from March 3, 1965 through January 8, 1966.  
 
 (b) Contact the Defense Finance and Accounting Services (DFAS) to request all available pay records pertaining to the Veteran for the time period from March 3, 1965 through January 8, 1966.  Specifically, DFAS is requested to provide any further information which assists in corroborating the Veteran's assertion that he was sent into the landmass of the Republic of Vietnam or the RTAFBs enumerated above on temporary duty at some point between March 3, 1965 and January 8, 1966.  

3.  The AOJ must perform all follow-up indicated, document negative responses and refer to the service department for assistance where necessary.  Notify the Veteran of the results of the records requests.  If, after all procedurally appropriate actions to locate and secure said records have been made and it is reasonably certain that such records do not exist or that further efforts to obtain them would be futile, the AOJ must make a formal finding to that effect.  When records are not received from any source, follow the notification procedures of 38 C.F.R. 
§ 3.159(3).  The Veteran and his representative must then be given an opportunity to respond. 

4.  After completing the above development, as well as any other development found to be necessary including scheduling a medical examination if the Veteran is found to have been exposed to herbicides, readjudicate the claims on appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


